Case: 18-30687      Document: 00514849838         Page: 1    Date Filed: 02/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-30687                          February 25, 2019
                                 Conference Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTHONY F. GIAIMIS, also known as Tony Giaimis,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:12-CR-74-3


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Anthony F. Giaimis
in this appeal from the denial of his 18 U.S.C. § 3582(c)(2) motion has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Giaimis has filed a response wherein he moves to dismiss his
§ 3582(c)(2) motion without prejudice.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30687    Document: 00514849838    Page: 2   Date Filed: 02/25/2019


                                No. 18-30687

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Giaimis’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Giaimis’s motion to withdraw his § 3582(c)(2) motion
without prejudice is DENIED. See United States v. Calton, 900 F.3d 706, 710-
11 (5th Cir. 2018).




                                      2